Case 1:20-cv-00026 Document 40 Filed on 06/08/21 in TXSD Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

MARIA ARTEAGA, MOISES RINCON,
TERESA RODRIGUEZ, AND JOSE RUIZ
Plaintiff,

VS. CIVIL ACTION NO.1:20-cv-00026
AQUA FINANCE, INC GREEN SKY LLC,
TRUIST BANK FKA SUNTRUST BANK,
CONNEXUS CREDIT UNION, APOLLOTEK
INTERNATIONAL INC AND SPACEWATER
SYSTEMS, LLC

Defendants.

GOR COP? 60 GOR YOR YOR UG OD? COD WOR 60? COD tO

SPACE WATER SYSTEMS’ TRIAL WITNESS LIST
TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW, Petitioner, Space Water Systems, LLC files this its Trial Witness List
which is as follows:

1. Rincon
(956) 908-7151
1777 Satanford Ave.
Brownsville, Texas 78520
Sales Representative was Alex Del Gado

2. Jose Ruiz
(956) 518-5537
25842 Neil Ave.
San Benito, Texas 78586
Sales Representative was Felipe Adame

Space Water Systems, LLC’s Trial Witness List - Page - 1
Case 1:20-cv-00026 Document 40 Filed on 06/08/21 in TXSD Page 2 of 3

3. Alvin Romero
1125 Guadalupe Dr.
Brownsville, Texas 78521
(956) 777-5566
Manager

4. Marco Romero
1901 Post Oak Ste. 1215
Houston, Texas 77057
(956) 777-1777
Owner

5. Steven Araiza
15200 Memorial Dr. Unit 3601
Houston, Tx 77079
(956) 893-4236
Manager

Respectfully submitted,

/s/ J. Nathan Overstreet

James Nathan Overstreet

J. Nathan Overstreet & Assoc., P.C.
SBN #00784706

8711 Highway 6, North, Suite #230
Houston, Texas 77095

(281) 855-1000

(281) 855-4580 (Fax)
overstreetlawfirm@gmail.com

Attorneys for Defendant
SpaceWater Systems, LLC

SpaceWater Systems. LLC’s Trial Witness List - Page - 2
Case 1:20-cv-00026 Document 40 Filed on 06/08/21 in TXSD Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

MARIA ARTEAGA, MOISES RINCON,
TERESA RODRIGUEZ, AND JOSE RUIZ

Plaintiff,

VS.

AQUA FINANCE, INC GREEN SKY LLC,
TRUIST BANK FKA SUNTRUST BANK,
CONNEXUS CREDIT UNION, APOLLOTEK
INTERNATIONAL INC AND SPACEWATER

SYSTEMS, LLC
Defendants.

HOUSTON DIVISION

CIVIL ACTION NO.1:20-cv-00026

COP CO? 6On WOR HON SOR WOR WOR COR OD COn GOD COD

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing pleading has been served on
the following parties according to the Federal Rules of Civil Procedure electronically on this the

8th day of June, 2021, to:

Eva D. Sikes

Texas Rio Grande Legal Aid Inc.
1206 E. Van Buren Street
Brownsville, Texas 78250
(956)982-5540

esikes@trla.org

Sean W. Fleming

3800 Renaissance Tower

1201 Elm Street

Dallas, Texas 75270-2014

Tel: (214) 744-3300

Fax: (214) 747-0942
sfleming@macdonalddevin.com

 

SpaceWater Systems, Trial Witness List - Page - 3

/s/ J. Nathan Overstreet
James Nathan Overstreet
